WEBB, Judge.
*423The threshold question in this case is whether the order dismissing the petitioner’s second claim for relief is appealable. It is not a final judgment since all claims have not been determined. It involves multiple claims but the superior court has not made a finding that there is no just reason for delay. For that reason, it is not appealable under G.S. 1A-1, Rule 54(b). A substantial right of the petitioner has been affected, but we do not believe it will work injury to the petitioner if this is not corrected before the final judgment. This keeps the order from being appealable under G.S. 1-277. See Cook v. Tobacco Co., 47 N.C. App. 187, 266 S.E. 2d 754 (1980) and the cases cited therein for a discussion as to when an order affects a substantial right which will work injury to a party if not corrected before final judgment.
We hold that this appeal be dismissed. The petitioner will have her exception preserved to the entry of the order dismissing her second claim for relief and may appeal from the entry of a final judgment.
Appeal dismissed.
Judge Hedrick concurs.
Judge Hill dissents.